Citation Nr: 0301937	
Decision Date: 01/31/03    Archive Date: 02/07/03

DOCKET NO.  00-09 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUES

1.  Entitlement to an increased rating for anxiety neurosis 
with schizoid components, currently rated as 50 percent 
disabling.  

2.  Entitlement to an increased rating for fibromyositis of 
the lumbar paravertebral muscles, currently rated as 20 
percent disabling.  

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.  



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from October 1965 
to October 1967.  

This appeal initially came before the Board of Veterans' 
Appeals (Board) from a December 1999 rating decision by the 
Department of Veterans Affairs (VA) San Juan, Puerto Rico, 
Regional Office (RO).  In March 2002, the Board undertook 
additional development of the case.  


FINDINGS OF FACT

1.  The appellant's anxiety neurosis with schizoid components 
results in occupational and social impairment that is 
manifested by reduced reliability and productivity due to 
such symptoms as short-term memory impairment, diminished 
concentration, superficial insight, disturbances of 
motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships.  

2.  The appellant's fibromyositis of the lumbar paravertebral 
muscles is manifested by moderate limitation of motion, pain, 
and muscle spasm, without significant neurological deficit.  

3.  The appellant has completed one year of college, and has 
worked since 1969 for Navieras de Puerto Rico where he 
supervises a transportation unit.  

4.  The appellant's service-connected disabilities consist of 
anxiety neurosis with schizoid components, rated 50 percent 
disabling, and fibromyositis of the lumbar paravertebral 
muscles, rated 20 percent disabling.  The combined disability 
evaluation is 60 percent.  

5.  The appellant's service-connected disabilities are not so 
incapacitating that they individually or collectively prevent 
him from securing or following substantially gainful 
employment.  


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 50 percent for 
anxiety neurosis with schizoid components are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
Part 4, Diagnostic Code 9400 (2002).  

2.  The criteria for a rating in excess of 20 percent for 
fibromyositis of the lumbar paravertebral muscles are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp 2002); 38 
C.F.R. Part 4, Diagnostic Codes 5292, 5295 (2002).  

3.  A total disability rating based on individual 
unemployability due to service-connected disabilities is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.321(a), 3.340, 3.341, 4.16 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 
38 C.F.R. § 3.159(b)).  In the present case, the appellant 
has been notified in the December 1999 rating decision, the 
April 2000 statement of the case (SOC) and the August 2001 
supplemental statement of the case (SSOC) of the evidence 
necessary to substantiate his claim for an increased rating 
for anxiety neurosis with schizoid components, and of the 
applicable laws and regulations.  In August 2001, the RO sent 
the appellant a letter informing him as to what evidence was 
necessary in order for VA to grant his claim.  It informed 
him that it would assist in obtaining identified records, but 
that it was his duty to give enough information to obtain the 
additional records and to make sure the records were received 
by VA.  The August 2001 SSOC also informed him as to what 
evidence he needed to submit to support his claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (holding 
that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  Additionally, along with a copy of the 
December 1999 rating decision, the appellant was sent a VA 
Form 4107 explaining his rights in the VA claims process.  
The Board concludes that the discussions in the rating 
decision, the SOC, and the SSOC, along with the August 2001 
VA letter, adequately informed the appellant of the evidence 
needed to substantiate his claim and complied with VA's 
notification requirements that are set out in 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claim.  38 U.S.C.A. § 
5103A (West Supp. 2002); 38 C.F.R. § 3.159(c)).  The record 
shows that the RO has secured the appellant's service medical 
records, VA and private medical treatment records since 
service, and copies of the reports of all the VA medical 
examinations that have been conducted throughout the years in 
connection with the appellant's applications for increased 
ratings.  In keeping with the duty to assist, the appellant 
was provided VA psychiatric and spine examinations in October 
1999.  The appellant has not identified any additional 
records that may still be outstanding; rather, he stated in 
August 2001 that he had no more evidence to submit.  He 
specifically indicated on his April 2000 substantive appeal 
(VA Form 9) that he did not desire a hearing before the 
Board.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and assist and under the circumstances of this 
case.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate 
a blind, unquestioning adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities, which are identified by separate rating codes.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history.  
38 C.F.R. § 4.2.  An evaluation of the level of disability 
present also includes consideration of the functional 
impairment of the appellant's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

I.  Anxiety Neurosis with Schizoid Components

The appellant asserts that his service-connected anxiety 
neurosis with schizoid components is more severely disabling 
than currently evaluated, and, therefore, warrants a higher 
rating.  

Review of the appellant's service medical records reveals no 
complaint or finding of a psychiatric disorder.  In December 
1967, two months after his separation from military service, 
he underwent a VA psychiatric examination.  His complaints 
included insomnia, fear of the unknown, and an occasional 
inability to concentrate.  The diagnosis was anxiety 
reaction.  

At a July 1970 VA psychiatric examination, the appellant 
complained of insomnia, nightmares, forgetfulness, confusion, 
and auditory hallucinations.  His psychiatric condition was 
considered to have deteriorated since his last examination, 
and it was felt that there was a psychotic process taking 
place.  The diagnosis was anxiety reaction with schizoid 
components that presented a severe degree of incapacity.  

At a June 1973 VA psychiatric examination, the appellant 
reported that he liked his two-year job as a warehouseman.  
He showed no insight, but judgment was considered good.  The 
diagnosis was anxiety neurosis with schizoid components, 
which presented moderately severe disability.  

In a December 1973 private medical statement, A. M. Brignoni, 
M.D., noted that the appellant had been receiving 
psychotherapeutic treatment and psychotropic drugs for 
several months, and that his symptoms of inner tension, 
irritability, and an ill-humored temper still persisted, 
along with insomnia, nightmares, difficulty in dealing with 
people and handling daily affairs, persecutory ideation, and 
auditory and visual hallucinations.  

At a February 1974 VA psychiatric examination, the diagnosis 
was moderate to severe anxiety neurosis in a schizoid 
personality.  

An October 1976 VA psychiatric examination report noted that 
the appellant was well-oriented and had satisfactory memory 
and concentration ability, with normal mental grasp.  
Intellectual functioning was slightly below average, while 
insight was superficial and judgment fairly well-preserved.  
The diagnosis was mild to moderate anxiety neurosis with 
depressive features.  

At an October 1979 VA psychiatric examination, the diagnosis 
was moderately severe anxiety neurosis.  

A private psychiatric examination was performed on the 
appellant in May 1999 by L. A. Sanchez Raffucci, M.D., who 
reported that the appellant had been receiving regular 
psychiatric treatment since 1982, and that his most prominent 
complaints and findings over the years had been recurrent 
anxiety, irritability, social withdrawal, and persistent back 
pains.  The appellant's treatment sessions, involving 
psychotherapy and pharmacotherapy, had become more frequent 
over the past months due to notable worsening of symptoms, 
and that, unlike previously, more frequent psychiatric care 
was visualized.  

The May 1999 private examination report described the 
appellant as well-developed, slim-of-build, and appearing 
somewhat older than his chronological age.  He walked with 
apparent discomfort and had a look of sadness.  While in the 
waiting room, he was suspicious of others and remained by 
himself, talking to no one.  The psychiatrist reported that 
the appellant was alert and polite, and had lacked 
spontaneity during treatment sessions.  Speech was coherent, 
relevant, and mostly logical.  Mood was a mixture of anxiety 
and depression.  Thought content had vague ideas of reference 
but no overt delusions, hallucinations, or suicidal ideas.  
The appellant was noted to manifest aggressive ideas, mainly 
projected to persons involved in situations that were 
frustrating and/or stressful to him, particularly when 
criticized by superiors or peers.  He was well oriented in 
person, place, and time.  Immediate, short-term, recent, and 
remote memory functions were essentially preserved, except 
for events that had occurred under significant stress.  
Attention was generally intact, while concentration was 
diminished, particularly when anxiety prevailed.  There was 
extensive preoccupation with musculoskeletal problems and the 
possibility of becoming more dependent on others.  Judgment 
was generally sound, except in episodes of considerable 
stress.  Insight was superficial.  The psychiatrist stated 
that because it was evident the appellant was no longer able 
to function adequately in a work environment, he was 
encouraged to retire as soon as possible.  

A VA psychiatric examination was performed in October 1999.  
It was noted that the appellant was married and had an adult 
son living at home because he had problems with his spouse.  
He gave a history of having worked for the past 30 years with 
Navieras de Puerto Rico, where he was in charge of a 
transportation unit.  He indicated that a fall from a truck 
at his job a year before had made his service-connected back 
much worse, and that the condition had not improved greatly 
following treatment, which caused him to miss work most of 
the time.  He stated that he continued to work because he 
liked work, it keep him busy, and economically he had to 
work, but that he would retire if given the chance to do so.  

The appellant appeared at the October 1999 VA examination 
casually, but adequately, dressed and groomed, alert, aware 
of the interview situation, and in contact with reality.  He 
looked worried and depressed, but was not delusional, 
hallucinating, suicidal, or homicidal.  His answers were 
relevant and coherent.  He was very apprehensive and worried 
about his physical condition and being able to work.  He 
indicated that he would become irritable and somewhat 
depressed when his back pain was exacerbated, and that his 
physical problems caused most of his absences from work.  He 
displayed an adequate affect, but a tense, apprehensive, and 
worried mood.  He was oriented to person, place, and time.  
Memory was adequate, intellectual functioning was preserved, 
judgment was maintained, and insight was superficial.  He was 
considered mentally competent to handle VA funds.  The 
diagnosis was chronic generalized anxiety disorder with 
depression.  His Global Assessment of Functioning (GAF) was 
55.  

Evidence submitted by the appellant in October 2002 included 
a September 2002 psychiatric summary from Dr. Sanchez 
Raffucci, who noted that the appellant had experienced 
additional stress during the past year due to a tenuous work 
situation resulting from a drastic cut in his work time, 
which, in turn, had caused a substantial loss in income.  
Consequently, he was markedly insecure, anxious, and 
depressed, had become more suspicious and irritable, and 
experienced more frequent crying spells, particularly when 
alone.  His back pain was described as having worsened.  He 
was clean but unevenly shaven, and wore dark glasses that he 
occasionally took off for brief periods.  He demonstrated 
obvious discomfort on walking and sitting.  It was noted that 
he remained alert, polite, suspicious, coherent, relevant, 
and logical, with a depressed and anxious mood.  He had some 
ideas of reference but no organized delusions, aggressive 
ideas towards others but no real suicidal or homicidal intent 
and frequent ideas of invalidism, insecurity, and pessimism.  
Somatic preoccupations related to back pains (cervical and 
lumbar) were present.  Memory functions were mainly 
preserved, with some gaps for details and sequence of recent 
events.  He was oriented in three spheres, but concentration 
was significantly diminished.  Judgment was considered sound 
but potentially impulsive in the area of interpersonal 
relations.  Insight was superficial.  The diagnosis was 
chronic, generalized anxiety disorder with depression.  It 
was noted that he was receiving monthly psychotherapy and 
pharmacotherapy, and that he had become increasingly disabled 
during the past year, in both his work and home life.  The 
psychiatrist stated that treatment continued to be necessary 
in order to prevent further decompensation, and that in his 
opinion the appellant should retire from work as soon as 
possible.  

The RO determined in an April 1968 rating decision that 
service connection was warranted for anxiety reaction, with a 
noncompensable rating assigned from October 21, 1967.  In an 
October 1970 rating decision, the RO assigned a 50 percent 
rating for the anxiety reaction, effective January 8, 1970.  
A July 1973 rating decision reduced the rating for the 
appellant's anxiety neurosis with schizoid components to 30 
percent, effective October 1, 1973.  A subsequent March 1974 
rating decision assigned a 50 percent rating for the 
disorder, effective November 3, 1973.  

Under the general rating formula for mental disorders, a 100 
evaluation is assigned when anxiety neurosis results in total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  A 70 percent 
evaluation is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  A 50 percent evaluation is assigned 
for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9400 (2002).  

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the United States Court 
of Appeals for Veterans Claims, hereinafter the Court, has 
held that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2.  

In reviewing the evidence presented, the Board notes that the 
appellant is currently employed with the same agency where he 
has worked for over thirty years, and he has indicated he 
likes it because it keeps his mind busy.  He generally 
presents himself as adequately dressed and groomed, and is 
alert and in contact with reality.  He is not delusional, 
suicidal, or homicidal, and does not report hallucinations.  
He has an adequate affect, his memory and intellectual 
functions are preserved, he is oriented to person, place, and 
time, and his judgment is sound.  His major complaints appear 
to relate to his back disability as he has indicated 
apprehension and worry about his physical condition and its 
impact on his ability to work.  He reports that exacerbations 
of his back pain cause him to become irritable and somewhat 
depressed, and that his physical problems cause most of his 
absences from work.  

The evidence does not suggest that the appellant's service-
connected psychiatric disability produces such symptoms as 
suicidal ideation; obsessional rituals that interfere with 
routine activities; intermittently illogical, obscure, or 
irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships so as to result in 
occupational and social impairment manifested by deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood.  Thus, a rating greater than 50 
percent rating is not warranted for the appellant's anxiety 
neurosis with schizoid components.  

Having been advised by VA of what is needed to submit a 
substantially complete application for benefits, the 
appellant has not submitted competent medical evidence that 
convincingly reflects the criteria for an increased rating 
for his anxiety neurosis.  He has offered his own arguments 
to the effect that he believes that his psychiatric 
disability has worsened.  It is noted that the appellant has 
not shown, nor claimed, that he is a medical expert, capable 
of rendering medical opinions.  Therefore, his opinion is 
insufficient to demonstrate that his anxiety neurosis 
warrants a higher rating.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment. 38 C.F.R. § 
3.321(b)(1) (2001).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  The evidence in this 
case does not indicate that the appellant is frequently 
hospitalized for his anxiety neurosis with schizoid 
components, and the overall evidence of record does not 
reflect a marked interference with employment.  Having 
reviewed the record with these mandates in mind, the Board 
finds no basis for further action. VAOPGCPREC 6-96 (1996).  

II.  Fibromyositis of the Lumbar Paravertebral Muscles

The appellant asserts that his service-connected 
fibromyositis of the lumbar paravertebral muscles warrants a 
higher rating because the disability is more severely 
disabling than currently evaluated.  

Service medical records show that the appellant was initially 
seen for a back problem in February 1966 when he complained 
of mild thoracic paraspinal aching, which was assessed as 
myalgia of the thoracic back.  He was subsequently treated on 
a few occasions in 1967 for lumbar spine pain following a 
fall in Vietnam.  The October 1967 separation examination 
noted recent back trouble secondary to a fall in Vietnam, for 
which the appellant was taking medication.  

The initial VA medical examination following service, 
performed in December 1967 noted a diagnosis of fibromyositis 
of the lumbar paravertebral muscles.  Medical records dated 
from 1973 to 1998 reflect occasional treatment for low back 
disability, characterized as moderate to severe, traumatic, 
chronic myositis of the lumbar paravertebral muscles at an 
October 1979 VA examination.  No neurological impairment was 
noted.  

Private medical records show that the appellant sustained a 
low back injury in September 1998 due to a fall off the back 
of a truck.  He continued to complain of pain in the 
lumbosacral area in November 1998 that would worsen with 
squatting and prolonged standing.  Muscle spasms and 
inflammation were noted in the lumbar paravertebrals, and 
straight leg raising was to 10 degrees on the right and 40 
degrees on the left.  Anterior flexion of the trunk was to 15 
degrees.  The assessment was lumbosacral strain.  A January 
1999 MRI of the lumbosacral spine showed a central, L5-S1 
disc herniation lateralized toward the left, with L5, L3, and 
L1 vertebral body hemangiomas.  A March 1999 outpatient 
record noted a complaints of low back pain that was frequent 
and greater with increased activity, and some pins and 
needles sensation in the legs at times, without weakness of 
the legs generally.  He indicated that he was voiding well.  
Gait was normal, and heel and toe walking was good.  Forward 
bending was to 60-65 degrees, with low back pain.  The 
impression was a herniated nucleus pulposus at L5-S1.  There 
was no finding of radiating pain to the lower extremities.  
An April 1999 medical record noted a complaint of chronic low 
back pain, worse in the left leg and in the mornings.  Range 
of motion was considered functional, but was painful in both 
lateral bendings.  The diagnosis was lumbar radiculopathy.  

The appellant underwent a VA spine examination in October 
1999.  He complained of strong, low back pain, radiating down 
to the legs.  He indicated that prior to the low back injury 
the year before he had experienced pain localized in the low 
back, but that since the accident the pain had worsened, 
resulting in decreased strength in the lower extremities.  He 
denied fecal or urinary incontinence.  He reported that 
prolonged sitting or moving heavy objects aggravated his low 
back pain, and that he was receiving physical therapy and 
taking medications for the pain.  He reported that he had 
missed between 90 and 100 days of work due his increased low 
back pain during the past year.  Range of motion testing 
revealed that flexion was to 45 degrees, backward extension 
was to 10 degrees, lateral bending was to 20 degrees 
bilaterally, and rotation was to 30 degrees bilaterally, with 
pain in all ranges of motion.  Spasms were noted at the L5-S1 
paravertebral muscles bilaterally, and there was tenderness 
at S1 bilaterally.  The diagnosis was fibromyositis of the 
lumbar paravertebrals.  The examiner stated that there had 
been no evidence of neurological deficits shown in service or 
at the December 1967 and October 1979 VA examinations, and he 
reported that none were currently shown.  He further opined 
that the herniated nucleus pulposus could or could not be 
secondary to the appellant's service-connected back condition 
since it was documented that he did have chronic low back 
pain after back trauma.  

In a medical statement, J. R. Hernandez, M.D., indicated that 
the appellant had been seen for neurologic evaluation and/or 
treatment.  The diagnoses were myositis of the lumbar spine, 
herniated nucleus pulposus at L5-S1, bilateral lumbar 
radiculopathy at L5-S1, cervical sprain with myositis, 
osteoarthritis, and spondylosis, disc disease at C4-5 and C5-
6, and bilateral carpal tunnel syndrome.  The physician 
indicated that the appellant was unable and unfit to work as 
of September 16, 2002.  

Service connection was granted for fibromyositis of the 
lumbar paravertebral muscles by the April 1968 rating 
decision, and a 10 percent rating was assigned under 
Diagnostic Code 5292, effective October 21, 1967.  An April 
1969 rating decision awarded a 20 percent rating for the 
appellant's lumbar spine disability, effective April 29, 
1968.  

Limitation of motion in the lumbar spine is assigned a 40 
percent rating when severe and a 20 percent rating when 
moderate.  38 C.F.R. § 4.71a, Diagnostic Code 5292.  Because 
the forward flexion, backward extension, lateral flexion, and 
rotation in the appellant's lumbar spine are shown to be 45, 
10, 20, and 30 degrees, respectively, and normal ranges of 
motion in the lumbar spine consist of 95 degrees forward 
flexion, 35 degrees backward extension, 40 degrees lateral 
flexion, and 35 degrees rotation, the Board finds that the 
limitation of motion associated with his lumbar spine 
disability more nearly approximates a moderate degree of 
limitation.  Therefore, a higher rating is not warranted for 
the appellant's fibromyositis of the lumbar paravertebral 
muscles on the basis of limitation of motion.  

The Board has considered whether the appellant's service-
connected lumbar spine disability could be assigned a rating 
greater that 20 percent based on lumbosacral strain.  A 40 
percent evaluation is assigned for lumbosacral strain when it 
is manifested by severe symptomatology that includes listing 
of the whole spine to the opposite side, positive 
Goldthwait's sign, marked limitation of motion on forward 
bending in standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  A 20 percent evaluation is assigned when lumbosacral 
strain is manifested by muscle spasm on extreme forward 
bending and loss of lateral spine motion, unilateral, in the 
standing position.  38 C.F.R. § 4.71a, Diagnostic Code 5295.  

The evidence presented in this case does not show that the 
appellant's fibromyositis of the lumbar paravertebral muscles 
is productive of listing of the whole spine to the opposite 
side, positive Goldthwait's sign, marked limitation of motion 
on forward bending in standing position, loss of lateral 
motion with osteoarthritic changes, or some of the above with 
abnormal mobility on forced motion.  Therefore, the Board is 
unable to identify a basis to grant a higher rating for the 
appellant's lumbar spine disability under Diagnostic Code 
5295.  

Although the medical evidence does not clearly establish that 
the appellant's herniated disc a L5-S1 is secondary to his 
service-connected fibromyositis of the lumbar paravertebral 
muscles, rating criteria for intervertebral disc disease 
would not afford the veteran a higher rating in any event.  
The objective testing has not revealed significant 
neurological deficit or evidence of incapacitating episodes 
that would warrant a compensable evaluation under Diagnostic 
Code 5293 (either new or revised).  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002); 67 Fed. Reg. 54,345, 54,349 
(Aug. 22, 2002) (to be codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5293).  

Consideration has also been given to the provisions of 
38 C.F.R. §§ 4.40 and 4.45.  Disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in the parts of the system, to perform 
the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It 
is essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joint and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  Weakness is as important as 
limitation of motion, and a part, which becomes painful on 
use, must be regarded as seriously disabled.  38 C.F.R. 
§§ 4.10, 4.40, 4.45.  The Court has held that the RO must 
analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

While the appellant complains of pain and weakness in his 
lumbar spine, the Board does not find that such pain and 
weakness has resulted in functional disability in excess of 
that contemplated in the 20 percent evaluation already 
assigned.  Other than spasm and tenderness, there is no 
objective evidence of painful motion.  Though the veteran had 
lost a lot of time from work following a back injury; the 
degree of functional loss exhibited was not more than 
moderate.  He is unable to move heavy objects, but limitation 
of function is not severe.  Hence, the Board does not find 
that a higher disability evaluation is warranted for the 
appellant's lumbar spine disability on the basis of 
functional disability.  

Having been advised by VA of what is needed to submit a 
substantially complete application for benefits, the 
appellant has not submitted competent medical evidence that 
convincingly shows symptomatology warranting an increased 
rating for his fibromyositis of the lumbar paravertebral 
muscles.  He has offered arguments to the effect that he 
believes that his back disability has worsened.  It is noted 
that the appellant has not shown, nor claimed, that he is a 
medical expert, capable of rendering medical opinions.  
Therefore, his opinion is insufficient to demonstrate that 
his fibromyositis of the lumbar paravertebral muscles 
warrants a higher rating.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment. 38 C.F.R. § 
3.321(b)(1) (2001).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  In this case, the 
evidence of record does not indicate the appellant is 
frequently hospitalized for his back disability and there is 
insufficient objective evidence of a marked interference with 
employment.  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action. 
VAOPGCPREC 6-96 (1996).  



III.  A Total Disability Rating

The appellant contends that he is unemployable as a result of 
his service-connected disabilities, which are anxiety 
neurosis with schizoid components, rated 50 percent 
disabling, and fibromyositis of the lumbar paravertebral 
muscles, rated 20 percent disabling.  The combined disability 
evaluation is 60 percent.  

On his June 1999 application for increased compensation based 
on unemployability, the appellant indicated that he had 
completed one year of college and had worked since 1969 as a 
tractor foreman with Navieras of Puerto Rico.  

Although J. R. Hernandez, M.D., indicated in a September 2002 
statement that the appellant was unfit and unable to work, 
the Board notes that the evidence demonstrates that the 
appellant is currently employed at the job where he has 
worked for over thirty years, albeit with a reduced number of 
hours, as noted in the September 2002 psychiatric summary 
from Dr. Raffucci.  The appellant has indicated that he has 
worked for the past 30 years with Navieras de Puerto Rico 
where he was in charge of a transportation unit, and that he 
continued to work because he liked work, it keep him busy, 
and economically he had to work.  While Dr. Raffucci has 
indicated that the appellant now experiences additional 
stress, resulting in markedly insecure, anxious, and 
depressed feelings, because of his reduced schedule, the 
evidence does not show that his service-connected 
disabilities prevent him from maintaining his employment as a 
supervisor of a transportation unit.  

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment or 
a "subjective" one based upon the veteran's actual industrial 
impairment.  The Board is bound in its decisions by the 
regulations, the Secretary's instructions, and the precedent 
opinion of the chief legal officer of VA.  38 U.S.C.A. § 
7104(c) (West 1991).  In a pertinent precedent decision, VA 
General Counsel concluded that the controlling VA regulations 
generally provide that veterans who, in light of their 
individual circumstances, but without regard to age, are 
unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that "unemployability" is 
synonymous with inability to secure and follow a 
substantially gainful occupation.  VAOPGCPREC 75-91 (O.G.C. 
Prec. 75-91); 57 Fed. Reg. 2317 (1992).  

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the appellant 
is precluded, by reason of his service-connected 
disabilities, from obtaining and maintaining any form of 
gainful employment consistent with his education and 
occupational experience:  Provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  The 
existence or degree of nonservice-connected disabilities or 
previous unemployability status is disregarded where the 
percentages referred to in this paragraph for the service-
connected disability or disabilities are met and in the 
judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  Marginal 
employment shall not be considered substantially gainful 
employment.  For purposes of this section, marginal 
employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person.  Marginal 
employment may also be held to exist, on a facts found basis 
(includes but is not limited to employment in a protected 
environment such as a family business or sheltered workshop), 
when earned annual income exceeds the poverty threshold.  
Consideration shall be given in all claims to the nature of 
the employment and the reason for termination.  38 C.F.R. §§ 
3.321(a), 3.340, 3.341, 4.16.  

The appellant's two service-connected disabilities have a 
combined 60 percent rating and do not meet the percentage 
requirements for consideration for a total rating based on 
individual unemployability under section 4.16(a) of the 
regulations.  Furthermore, the Board finds that the evidence 
does not establish that the service-connected disabilities 
prevent the appellant from maintaining the gainful employment 
he has held for over thirty years.  The evidence shows that 
he is currently employed, albeit at fewer hours per week than 
in October 1999.  Thus, a total disability rating based on 
individual unemployability due to service-connected 
disabilities is not warranted.  


ORDER

Increased ratings for anxiety neurosis with schizoid 
components and fibromyositis of the lumbar paravertebral 
muscles are denied  

A total disability rating based on individual unemployability 
due to service-connected disabilities is denied.  



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

